Citation Nr: 1003927	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  07-05 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for partial removal of 
the small intestine. 

2.  Entitlement to service connection for partial removal of 
the stomach. 

3.  Entitlement to service connection for partial removal of 
the liver. 

4.  Entitlement to service connection for hypertension. 

5.  Entitlement to service connection for hepatitis C 
infection.

6.  Entitlement to service connection for depression. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy 
from April 1982 to March 1985. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muscogee, Oklahoma.  Custody of the file was subsequently 
transferred to the RO in Waco, Texas, which is currently VA's 
Agency of Original Jurisdiction (AOJ). 

In May 2006 the Veteran and his wife testified in a hearing 
before the Muscogee RO's Decision Review Officer (DRO), and 
in July 2009 the Veteran testified before the undersigned 
Acting Veterans Law Judge in a hearing held at the Waco RO.  
Transcripts of both hearings have been associated with the 
claim folder. 

The issues of service connection for depression and for 
partial removal of the small intestine, stomach and liver are 
addressed in the REMAND portion of the decision below.




 
FINDINGS OF FACT

1.  The Veteran's hypertension became manifest many years 
after discharge from service; competent medical opinion shows 
the disorder is not related to service.

2.  Competent medical opinion shows the Veteran's hepatitis C 
infection is not related to service.


CONCLUSIONS OF LAW

1.  The Veteran does not have present hypertension that is 
due to or aggravated by active service, nor may service 
connection be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309(a) (2009).  

2.  The Veteran does not have present hepatitis C infection 
that is due to or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In February 2005, prior to the rating decision on appeal, the 
RO sent the Veteran a letter advising him of the elements 
required to establish entitlement to service connection, 
including secondary service connection.  In March 2006, 
during the course of the appeal, the RO advised the Veteran 
of the disability-rating and effective date elements of such 
a claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The Board accordingly finds that the Veteran has received 
sufficient notice of the information and evidence needed to 
support his claims on appeal and has been afforded ample 
opportunity to submit such information and evidence.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to VCAA 
be provided "at the time" that, or "immediately after," 
the Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

As indicated, in the matters now before the Board, documents 
meeting the VCAA's Dingess notice requirements were provided 
to the Veteran after the rating action on appeal.  However, 
the Board finds that any arguable delay in issuing section 
5103(a) notice was not prejudicial to the Veteran because it 
did not affect the essential fairness of the adjudication, in 
that his claim was fully developed before the case was 
readjudicated by the RO in January 2007.  
 
The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

As indicated, the RO gave the Veteran notice of what was 
required to substantiate the claims on appeal, and the 
Veteran has been afforded ample opportunity to submit such 
information and/or evidence.  Neither in response to the 
letter cited hereinabove nor at any other point during the 
pendency of this appeal has the Veteran or his representative 
informed the RO of the existence of any evidence-in addition 
to that noted below-that needs to be obtained prior to 
appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the Veteran in connection with the claims on 
appeal.  

The Veteran's service treatment record (STR), service 
personnel record (SPR), and post-service VA and non-VA 
medical records have been associated with the claims file.  
The Veteran has not identified, and the file does not 
otherwise indicate, that there are any other medical 
providers having records that should be obtained before the 
claims are adjudicated.  

Where there is actual notice to VA that the appellant is 
receiving disability benefits from the Social Security 
Administration (SSA), VA has the duty to acquire a copy of 
the decision granting SSA disability benefits and the 
supporting medical documentation relied upon.  Baker v. West, 
11 Vet. App. 163 (1998); Hayes v. Brown, 9 Vet. App. 67 
(1996).  In this case, the Veteran testified his application 
for SSA benefits had been denied; there is accordingly no 
duty to pursue those records at this point. 

The Veteran has been afforded VA medical examinations in 
support of his claims for hypertension and hepatitis-C 
infection.  He was also afforded a hearing before the RO's 
DRO and another hearing before the Board.  

Under these circumstances, the Board finds the Veteran is not 
prejudiced by the Board proceeding, at this juncture, with an 
appellate decision on the claims herein decided.  

II.  Analysis

General Legal Principles

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A.    §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service. 38 C.F.R. § 3.303(d).  

Under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when: (1) a chronic disease 
manifests itself in service (or within the presumptive period 
under 38 C.F.R. § 3.307) and the veteran currently has the 
same condition; or (2) a disease manifests itself in service 
(or within the presumptive period) but is not identified 
until later, and there is a showing of continuity of related 
symptomatology after discharge, and medical evidence relates 
that symptomatology to the veteran's present condition.  
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Service connection may be awarded for hypertension that is 
manifested to a compensable degree within one year after 
discharge from service, even if not shown during service.  
38 C.F.R. §§ 3.307, 3.309.  
Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995); see also Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303.  

Service Connection for Hypertension

Under VA rating criteria, the term "hypertension" means 
that the diastolic blood pressure is predominantly 90mm or 
greater, and "isolated systolic hypertension" means that 
the systolic blood pressure is predominantly 160mm or greater 
with a diastolic blood pressure of less than 90mm.  38 C.F.R. 
§ 4.104, Diagnosis Code 7101, Note (1).

STRs show no indication of high blood pressure readings or 
diagnosed hypertension.  The Veteran's separation physical 
examination in April 1985 shows current blood pressure of 
104/68 and shows clinical evaluation of the heart and 
vascular system as "normal." Also, the Veteran's self-
reported Report of Medical History in April 1985 specifically 
denied history of high or low blood pressure.

The Veteran had a VA-contracted medical examination in July 
2004 in which his blood pressure was measured as 130/80, 
130/80 and 130/80.  VA treatment records dating from June 
2005 through February 2005 show no indication of diagnosed 
current hypertension.

A VA primary care clinic noted dated in February 2005 notes 
an impression of hypertension.  This is the earliest clinical 
documentation of hypertension of record.  

The Veteran had a VA medical examination in May 2005 in which 
he reported having been identified with hypertension 
approximately four or five years before; he had been taking 
medication since then.  On examination the Veteran's blood 
pressure was 116/100 sitting, 128/96 supine and 128/90 
standing.  The examiner diagnosed essential hypertension on 
medication.  The examiner reviewed the claims file, but 
stated an opinion the essential hypertension is not likely 
due to the service-connected partial right nephrectomy.   

The Veteran testified before the RO's DRO in May 2006 that he 
had been diagnosed with hypertension two or three years 
previously, after surgery to remove his gall bladder. 

The Veteran testified before the Board in July 2009 that he 
was initially treated for hypertension in approximately 2005.

The Board finds at this point that the Veteran has shown a 
diagnosis of hypertension; accordingly, the first element of 
service connection is satisfied.  However, a veteran seeking 
disability benefits must establish not only the existence of 
a disability, but also an etiological connection between his 
military service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

In this case there is no medical opinion of record showing a 
relationship between the Veteran's current hypertension and 
active service, and in fact the only medical opinion 
regarding the etiology of the disorder, in the form of the VA 
examiner's opinion, states it is not likely the disorder is 
due to the in-service surgery.

The Board notes in that regard that the Veteran was not 
hypertensive when discharged from service, as demonstrated by 
STR, and is not show to have become hypertensive until many 
years after discharge from service, as the Veteran himself 
has testified.  

VA must consider all favorable lay evidence of record.  38 
USCA § 5107(b); Caluza, 7 Vet. App. 498.  The Board has 
accordingly considered the lay evidence offered by the 
Veteran in the form of his correspondence to VA and his 
testimony before the RO's DRO and before the Board in which 
the Veteran asserted his belief that his hypertension is 
related to active service.

A layperson is competent to testify in regard to the onset 
and continuity of symptomatology.  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
However, lay persons are not competent to opine as to medical 
etiology or render medical opinions.  Barr v. Nicholson, 21 
Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 
112 (1999); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

It is the province of trained health care professionals to 
enter conclusions that require medical expertise, such as 
opinions as to diagnosis and causation.  Jones v. Brown, 7 
Vet. App. 134, 137 (1994).  In this case, there is no medical 
opinion of record showing a relationship between hypertension 
and either active service or any current service-connected 
disability.

Based on the evidence above the Board finds the criteria for 
service connection for hypertension are not met.  
Accordingly, the claim must be denied.    

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  To deny 
a claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  

When the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply.  Gilbert; Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  In this case 
the evidence preponderates against the claim and the rule 
does not apply.

Service Connection for Hepatitis C Infection

Review of the Veteran's STR shows no indication of hepatitis 
C infection during service.  In February 1984 he underwent 
surgery and received 6 units of blood.  The Veteran's 
separation physical examination in April 1985 does not 
include laboratory serology results, but his self-reported 
Report of Medical History in April 1985 shows no symptoms 
associated with hepatitis infection.

Post-service VA treatment records include a VA primary care 
clinic note dated in June 2004 in which the Veteran was noted 
to have had recent right knee surgery, as well as multiple 
other surgeries including removal of the gall bladder within 
the past three months.  The Veteran was administered a 
routine hepatitis C risk factor questionnaire, which noted 
history of possible blood transfusion and possible multiple 
sex partners; because he identified one or more risk factors 
he was classified as "high risk."

In September 2004 the Veteran was interviewed by the VA 
substance abuse treatment clinic due to current opiate abuse 
and legal issues.  He reported a lifetime history of 
substance abuse that included 3 years of nasal use of cocaine 
and 3 years of intravenous (IV) use of amphetamines.  

VA treatment records dating from June through October 2004 
show no indication of diagnosed current hepatitis C 
infection.

A VA urgent care clinic note dated in December 2004 shows 
past medical history positive for hepatitis C, without 
comment as to the source of the history of the etiology of 
the infection.   A VA primary care clinic note dated in 
February 2005 shows an impression of current hepatitis C with 
elevated liver function tests (LFTs).

The Veteran had a VA medical examination in May 2005 in which 
he reported having been identified with hepatitis C infection 
approximately one year before.  He endorsed having had a 
blood transfusion in service but denied history of illicit 
drug use.  He also denied history of multiple sex partners, 
tattoos or homosexual activity.  The examiner noted lab work 
done in June 2004 had revealed elevated liver enzymes and 
found hepatic C antibodies positive, but subsequent tests in 
August 2004 did not detect hepatitis C viral load ribonucleic 
acid (RNA).  The examiner diagnosed hepatitis C not active 
and HCV RNA not detected.  The examiner noted history of 
surgery with blood transfusion in service, as documented in 
the claims file, but stated an opinion that the hepatitis C 
was not likely due to the in-service surgery (partial 
resection of an amputated piece of the left lobe of the 
liver).  In an addendum, the examiner stated laboratory tests 
performed on samples taken that day showed hepatitis C 
antibody test positive.  

The Veteran testified before the RO's DRO in May 2006 that he 
had been diagnosed with hepatitis C infection after surgery 
to remove his gall bladder. 

The Veteran testified before the Board in July 2009 that he 
believes he contracted hepatitis infection through the blood 
transfusion in service.  He denied post-service tattoos, 
blood transfusions, or intravenous drug use.

The record is unclear as to whether the Veteran has a current 
hepatitis C infection, versus previous infection as 
demonstrated by antibodies.  In any event, evidence of a 
present condition is generally not relevant to a claim for 
service connection, absent some competent linkage to military 
service.  Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992). 

In this case the record contains no competent medical opinion 
showing a relationship between hepatitis and either active 
service or a service-connected disorder.  The competent and 
uncontroverted medical opinion of record states such a 
relationship is not likely.  The Veteran has testified to his 
belief of such a relationship; however, a layperson is not 
considered capable of opining, however sincerely, in regard 
to causation of a disability.  Routen v. Brown, 10 Vet. App. 
183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 
(Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998); 
Espiritu, 2 Vet. App. 492.

Based on the evidence above the Board finds the criteria for 
service connection for hypertension are not met.  
Accordingly, the claim must be denied.    

Because the preponderance of the evidence is against the 
claim the benefit-of-the-doubt rule does not apply.  Gilbert, 
1 Vet. App. 49, 55.  


ORDER

Service connection for hypertension is denied.

Service connection for hepatitis C infection is denied.


REMAND

The Veteran claims entitlement to service connection for 
partial removal of his small intestine, partial removal of 
his stomach, partial removal of his liver, and depression.  
As explained below, the Board finds that additional 
development is necessary prior to adjudication of the claims.  
Specifically, VA examinations are in order.

In regard to his claims for partial removal of his small 
intestine, stomach and liver, review of the Veteran's service 
treatment records shows that he sustained injuries to 
abdominal cavity from a gunshot wound in February 1984, and 
he was treated for these injuries at Hollywood Presbyterian 
Hospital and underwent surgical procedures including a 
partial hepatectomy and a cholecystojejunostomy.  The Veteran 
has accordingly presented a prima facie case for service 
connection and is entitled to VA examination to determine 
whether he has current abdominal residuals of the in-service 
injury.

In regard to the issue of service connection for depression, 
the RO denied service connection based on a determination 
that depression had not been diagnosed.  However, the scope 
of a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record.  Clemons v. Shinseki, 23 
Vet. App. 1 (2009).  In this case, VA treatment records show 
a diagnosis of depression NOS by a VA psychologist in 
November 2005, but also cite an impression of anxiety related 
to his service-connected right kidney removal.  The Veteran 
has accordingly shown a prima facie case for secondary 
service connection for an acquired psychiatric disorder and 
is entitled to VA examination.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should issue to the Veteran 
and his representative a letter asking the 
Veteran to identify any VA or non-VA 
medical providers having existing records 
not yet considered, and to provide VA with 
authorization to obtain records from any 
non-VA medical providers.  

Whether or not the Veteran responds, the 
RO should obtain any VA treatment records 
relating to the claimed disabilities that 
are not already of record in the claims 
file. 

2.  Once all the available records have 
been associated with the claims folder, 
the RO/AMC should schedule the Veteran for 
VA examination to determine whether he has 
any current disability of the small 
intestine, stomach and/or liver, and if 
so, whether such disability is related to 
his service, specifically any residuals 
from surgical procedures preformed in 
February 1984. 

The examiner is specifically referred to 
an operative report dated February 18, 
1984, located in the packet of service 
treatment records.  The examiner is also 
referred to VA treatment records showing 
an impression of abdominal adhesive 
disease, and VA CT scan of the abdomen in 
June 2008. 

The Veteran's claims file must be made 
available to the examiner prior to the 
examination, and the examiner must review 
the file in conjunction with the 
examination.  All tests and studies deemed 
necessary by the examiner should be 
performed.

Based on a review of the claims file and 
the clinical findings on examination, the 
examiner should provide a diagnosis for 
any current small intestine, stomach 
and/or liver disorders.  Additionally, the 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not (e.g., a 50 percent or greater 
probability) that any such diagnosed 
disorder is etiologically related to 
military service.  

The examiner should provide a rationale 
for any opinion provided.  A copy of the 
examination report and opinion should be 
associated with the Veteran's VA claims 
folder.  

3.   Additionally, the Veteran should be 
afforded a VA examination by an examiner 
with appropriate expertise to determine if 
the Veteran has had a psychiatric disorder 
due to events in service or due to a 
service-connected disability.  The claims 
folder must be made available to and 
reviewed by the examiner. All tests and 
studies deemed necessary by the examiner 
should be performed.

The examiner is requested to offer an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that any diagnosed 
psychiatric disorder is etiologically 
related to military service or to a 
service-connected disability.  (The 
Veteran's service-connected disabilities 
are removal of right kidney, tinnitus and 
bilateral hearing loss).  The examiner 
should provide a rationale for any opinion 
provided.  A copy of the examination 
report and opinion should be associated 
with the Veteran's VA claims folder. 

4.  The RO/AMC should then re-adjudicate 
the claims on appeal.  If any of the 
benefits sought remains denied, issue the 
Veteran and his representative a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration.

By this remand, the Board intimates no opinion as to the 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
The Board will take this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, 
as well as any other development deemed necessary, is needed 
for a comprehensive and correct adjudication of his claim.  
His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


